PER CURIAM.
ON MOTION FOR REHEARING
Florida Veterinary Medical Association, Inc., and Beneva Animal Hospital filed for rehearing in this case, arguing that House Bill 1139 became law on May 23, 1998. They maintain that the trial court’s order now violates the new statute. It is true that new exemptions to the Florida Public Records Act have been treated as remedial in prior case law. See City of Orlando v. Desjardins, 493 So.2d 1027 (Fla.1986). At least on first examination, it would appear that House Bill 1139 should be so treated.
This issue has not been fully briefed in this court and was never argued in the trial court. It may involve factual questions that this court cannot or should not resolve. If we reverse the existing order, the new statute would clearly apply to any new request. If we affirm the existing order, the trial court might conclude that this court had decided that the new statute did not apply to its order.
Accordingly, we grant rehearing in this case, and relinquish jurisdiction to the trial court for a period of sixty days to determine the application of the new statute in this case. The trial court is authorized to enter any order appropriate to resolve this issue, including an order that entirely supersedes the order currently on appeal.
THREADGILL, A.C.J., and ALTENBERND and FULMER, JJ., concur.